UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 05-1224



In Re:   RICHARD E. SNYDER,

                                                               Debtor.

--------------------------------

RICHARD E. SNYDER,

                                                            Appellant,

           versus


CAROLYN SWANSON; ROBERT L. SWANSON,

                                                            Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson Everett Legg, Chief District Judge.
(CA-04-1797-1-BEL; BK-99-53312-SD)


Submitted:   June 15, 2005              Decided:     December 27, 2005


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard E. Snyder, Appellant Pro Se. Walter Winfield Green, LAW
OFFICE OF WALTER WINFIELD GREEN, College Park, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Richard E. Snyder appeals the district court’s order

affirming the decisions of the United States Bankruptcy Court.           We

have     reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    See Snyder v. Swanson, No. CA-04-1797-1-BEL (D. Md. Feb.

16, 2005.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                   - 2 -